Title: From George Washington to Edmund Pendleton, 14 April 1791
From: Washington, George
To: Pendleton, Edmund



My dear Sir,
Petersburgh [Va.] April 14th 1791

The letter with which you were pleased to favor me—dated the 9th instt—overtook me at Littlepages bridge the 11th.
The hurry into which I was thrown by a variety of occurrances at Richmond, prevented my acknowledging the receipt of it before

I left that City. I now do it, with assurances that it gave me sincere pleasure to find by it that you were well.
The general arrangement of the Surveys of Inspection for this District—and the characters designated for the collection of the duties—had, in a great measure, been previously made before I came into this State. I have, however, desired the Supervisor to make the best provision he can for Mr Norton in the subordinate distribution of the Offices, if an appointment of this sort should meet his approbation. With sincere esteem, and affectionate regard I am—my dear Sir Your most Obedient

Go: Washington

